No. 04-783

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2005 MT 247N


IN RE THE MARRIAGE OF

JOHN MIDDLEMISS,

               Petitioner and Appellant,

         and

JOAN E. ALLEN,

               Respondent and Respondent.



APPEAL FROM:          District Court of the Twentieth Judicial District,
                      In and for the County of Lake, Cause No. DR-97-226,
                      The Honorable C. B. McNeil, Judge presiding.


COUNSEL OF RECORD:

               For Appellant:

                      John Middlemiss (pro se), Montana State Prison, Deer Lodge, Montana

               For Respondent:

                      [No brief filed]


                                         Submitted on Briefs: September 13, 2005

                                                   Decided: October 13, 2005
Filed:


                      __________________________________________
                                        Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be cited

as precedent. Its case title, Supreme Court cause number and disposition shall be included

in this Court's quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2        Appellant John Middlemiss (Middlemiss) appeals from a decision of the Twentieth

Judicial District Court, Lake County, denying his petition for a hearing to enforce and

modify the existing parenting plan in an action against his ex-wife Joan Allen (Allen). We

affirm.

¶3        Middlemiss contends that Allen violated the terms of their existing parenting plan.

In support of his argument, Middlemiss relies on the language of what he characterizes as

“Final Parenting Plan.” This plan purportedly imposes several requirements on Allen as the

custodial parent, including the duty to keep Middlemiss informed of any intent to move, of

their child’s school records, and of any medical issues that the child may encounter. The

District Court never adopted the document that Middlemiss characterizes as the “Final

Parenting Plan” in the divorce decree. Allen proposed the plan to Middlemiss as evidenced

by her signature on it, but Middlemiss chose not to sign it.

¶4        We agree with the District Court that the argument Middlemiss puts forth cannot be

supported by the parenting plan in the court file. The District Court adopted the proposed

parenting plan contained in section six of Allen’s petition for dissolution of marriage. The

decree of dissolution incorporates the only obligations of the parties regarding their child.

                                               2
This plan requires only that the child reside with Allen, and that Middlemiss’ time with the

child be arranged with Allen in accordance with the child’s best interest. It imposes no other

specific obligations, including any provision that requires Allen to keep Middlemiss apprised

of any information regarding the child. Affirmed.

¶5     We have determined to decide this case pursuant to Section 1, Paragraph 3(d) of our

1996 Internal Operating Rules, as amended in 2003, which provides for memorandum

opinions.


                                                  /S/ BRIAN MORRIS



We Concur:

/S/ JAMES C. NELSON
/S/ PATRICIA O. COTTER
/S/ W. WILLIAM LEAPHART
/S/ JIM RICE




                                              3